SIDLEY AUSTIN LLP 787 SEVENTH AVENUE NEW YORK, NY10019 (212) 839 5300 (212) BEIJING BRUSSELS CHICAGO DALLAS FRANKFURT GENEVA HONG KONG LONDON LOS ANGELES NEW YORK SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. mschmidtberger@sidley.com (212) 839-5458 FOUNDED 1866 May 23, Karen J. Garnett (Mail Stop 4561) Assistant Director United States Securities and Exchange Commission 450 Fifth Street N.W. Washington, D.C. 20549 Re:Aspect Global Diversified Fund LP Pre-Effective Amendment No. 2 to Registration Statement on Form S-1 Filed April 8, 2008 SEC File No.: 333-148049 Dear Ms.
